Citation Nr: 1736910	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-12 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to service-connected allergic rhinitis or tinnitus.

2. Entitlement to service connection for tinnitus.

3. Entitlement to an initial, compensable rating for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1974 to August 1977, with additional service in the Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In April 2015, the Board remanded the case for additional development, which has been completed.  These matters have since been returned to the Board for appellate review.

The issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected allergic rhinitis or tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's tinnitus manifested in service and is attributable to service.

2. The Veteran's service-connected allergic rhinitis is not manifested by greater than 50 percent nasal obstruction on both sides, or complete obstruction on one side, without polyps; or with the presence of polyps.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2. The criteria for an initial, compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.1, 4.2, 4.7, 4.41, 4.97, Diagnostic Code 6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Prior to the initial adjudication of the claim in August 2012, the RO satisfied its duty to notify the Veteran.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1). 

VA's duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159.  VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Relevant service treatment and post-service medical records have been associated with the claims file.  Moreover, the record reflects substantial compliance with the Board's April 2015 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).  Also, the Veteran was afforded VA examinations in October 2015 and July 2016, which are fully adequate.  Additionally, the evidence of record does not indicate that there has been a material change in the severity of the Veteran's service-connected allergic rhinitis since he was last examined in October.  38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007). Hence, the duties to notify and to assist have been met.






Law and Analysis

Service Connection - Tinnitus 

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board finds that the evidence of record supports a grant of service connection for tinnitus.  First, there is evidence of a current disability.  A March 2012 private medical physician diagnosed subjective chronic tinnitus.  Further, the Veteran has indicated that he has tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  

Second, there is evidence of an in-service event, disease, or injury, as the Veteran provided competent and credible lay statements regarding noise exposure in service. See 38 C.F.R. § 3.303(a); 38 U.S.C.A. § 1154(b); Shedden, 381 F.3d at 1167. Specifically, the Veteran submitted lay statements that, during service, he served as an infantry rifleman.  Although service treatment records indicate that the Veteran was fitted for hearing protection, the Veteran was exposed to noise produced by rifle and machine gun shots, artillery fire, grenade launchers, exploding ordnance, helicopters, tanks and other military equipment.  The Veteran reported that he did not use hearing protection and consequently, suffered from in-service acoustic trauma.  See December 2012 VA Form 21-4138 Statement In Support of Claim; April 2013 Veteran's lay statement. The Veteran also reported that, during service, he experienced ringing in his ears; the Board finds his assertion both competent and credible.

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current tinnitus is related to service.  In that regard, the law is clear. Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Although there is evidence against the claim, the Veteran contends that he had in-service ringing in his ears that progressively worsened after his in-service spinal tap for knee surgery in 1977.  See April 2012 VA Form 21-4138 Statement In Support of Claim.  While tinnitus first appeared during service, the Veteran did not recognize or report the condition until many years after separation from service.  See April 2013 Veteran's lay statement.  The Board finds that the Veteran is competent to report the onset of his symptoms, to identify the condition of tinnitus, and to describe a continuity of such symptomatology.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, the Board has no reason to doubt the credibility of the Veteran's statements.  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for tinnitus is warranted.  See Gilbert, 1 Vet. App. at 49, 55 ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner'.... [I]f ... the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

Increased Rating - Allergic Rhinitis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Ratings are assigned based on the average impairment of earning capacity resulting from a service-connected disability.  38 C.F.R. § 4.1.  Where two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is necessary to consider the complete medical history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Consideration of the entire history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where, as here, the question for consideration is a higher initial rating since the grant of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

VA shall consider all information and lay and medical evidence of record. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.  However, where the preponderance of the evidence is against the claim, the claim for benefits must be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service-connected allergic rhinitis is rated as noncompensable pursuant to the criteria of 38 C.F.R. § 4.97, Diagnostic Code 6522.

Under Diagnostic Code 6522, a 10 percent rating for allergic rhinitis is warranted for rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6522.  A 30 percent rating is warranted for allergic rhinitis with polyps.  Id.

According to the Veteran's post-service VA treatment records, the Veteran's allergic rhinitis occurred mostly during the fall and the spring.  A June 2001 ENT examination revealed both tympanic membranes were clear; somewhat pale, boggy, edematous middle and inferior turbinates with no significant nasal obstruction and mucopus apparent; no evidence of sinusitis; and a clear mouth and oropharynx.  The Veteran was diagnosed with mild seasonal rhinitis.

The Veteran had a private ENT consultation in March 2012.  He reported intermittent nasal congestion especially at bedtime and used Allegra-D as needed.
He was diagnosed with hypertrophic nasal turbinates and a deviated nasal septum.

In November 2013, no polyps were noted by the Veteran's private physician in either the Veteran's right or left nares.  The Veteran's nasal turbinates were enlarged, hypertrophy, and reddened.  His maxillary sinuses were normal.

A May 2015 private medical opinion cited the Veteran's reported history of sinus and nasal symptoms that included pain, pressure, and congestion across his cheeks (maxillary sinus area) bilaterally.  The Veteran also reported bilateral anterior rhinorrhea and post-nasal drip (posterior rhinorrhea) along with bilateral nasal obstruction symptoms.   He managed his sinus and nasal symptoms with nasal steroid spray and saline irrigations and greater than three courses of oral antibiotics annually due to intermittent exacerbations of sinus symptoms.  The Veteran reported only mild partial improvement in symptoms with medical management.  The Veteran's private physician cited a November 2014 examination that confirmed the presence of mucousal inflammation, drainage, and edematous sinonasal mucosa.

At his October 2015 VA examination, the Veteran complained of mostly seasonal allergic rhinitis during the fall.  The Veteran stated that his allergic rhinitis impacted his ability to work by causing trouble with typing and needing to blow his nose.  The Veteran reported taking medication daily for his condition.  On examination, the Veteran did not have greater than 50% or complete obstruction of either nasal passage due to rhinitis.  He did not have permanent hypertrophy of the nasal turbinates.  There were no nasal polyps.  Additionally, he did not have any granulomatous conditions.  

In the Veteran's lay statements, he reported that he experiences runny nose, headaches, itchy watery eyes, itchy ears, scratchy throat, sinus pain, and sneezing multiple times a day per year.  He had allergic reactions to a number of irritants including chemical cleaners, solvents, gunpowder smoke, tree and flower pollen, hay fever type, exhaust fumes, fuel, mold, ragweed, sawdust, and dust and dirt.  The Veteran contended he had one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment characterized by headaches pain and purulent discharge or crusting.  He stated that at times, he could not breathe through his nose and had to breathe through his mouth.  He added that his left nostril was completely blocked and that was the reason why he had to wear a full facial breathing mask.  See April and December 2012 VA Forms 21-4138 Statement In Support of Claim; April 2013 Veteran's lay statement.  

Here, the Board finds that a compensable rating for the Veteran's service-connected allergic rhinitis is not warranted.  In so finding, the Board observes that the Veteran's allergic rhinitis was without polyps, but did not have greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  Accordingly, a compensable rating under Diagnostic Code 6522 is not warranted. 

The Board acknowledges the Veteran's lay assertions of incapacitating episodes of sinusitis, allergic reactions to a number of irritants, and the inability to breathe through his left nostril due to blockage.  The current criteria of Diagnostic Code 6522 allow for consideration of factors that may be indicative of allergic or vasomotor rhinitis with or without polyps.  However, neither the Veteran's post-service treatment records, May 2015 private medical opinion, nor October 2015 VA examination report document any diagnosis for sinusitis, polyps, or significant nasal obstruction or blockage of the nasal passages.  No other impairment related to allergic rhinitis has been identified.  While the Veteran has indicated sinusitis-related symptoms, he has not been service-connected for this condition and the medical evidence does not reveal any symptoms uniquely addressable under rating codes other than that indicated in the above-listed rating criteria.  The Board has also considered the medical literature cited by the Veteran.  See April 2013 Veteran's lay statement.  Medical articles or treatises can provide important support for a claim for benefits.  In the present case, however, the medical literature submitted by the Veteran is general in nature and does not address the specific facts of the Veteran's claim.  Hence, this evidence is of minimal probative value. Moreover, the medical treatise evidence is outweighed by the medical evidence of record, which is specific to the facts of this case.  Accordingly, a compensable rating is not warranted for the Veteran's service-connected allergic rhinitis.  As the preponderance of the evidence weighs against a compensable rating for service-connected allergic rhinitis, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial, compensable rating for service-connected allergic rhinitis is denied.





REMAND

Although the Board sincerely regrets the additional delay, it finds that additional evidentiary development is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

Specifically, the Board finds that the medical evidence of record is insufficient.  The October 2015 VA examiner opined that the Veteran's sleep apnea was not aggravated beyond its natural progression by an in-service event, injury or illness.  However, in the October 2015 medical opinion summary, the examiner stated that allergies could aggravate sleep apnea when they occur, but they did not always occur.  Upon review of the May 2015 private medical opinion, the VA examiner added that while there was some link to allergies, the Veteran's allergies were seasonal and the sleep apnea was more permanent.  Yet, again, the VA examiner stated that the Veteran's allergies could aggravate the Veteran's sleep apnea.  Here, the Board finds the VA examiner did not adequately address whether the Veteran's sleep apnea was aggravated by his service-connected allergic rhinitis.

Additionally, the October 2015 VA examiner found that no database could confirm that the Veteran took allergy medicine; however, a May 2015 private medical opinion, March 2012 private ENT consultation, October 2015 VA examination, and the Veteran's lay statements indicate the Veteran was taking allergy medications.  Here, the VA examiner's conclusion appears to be based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).  Based on all the foregoing reasons, the Board finds an additional addendum opinion is warranted.    

Lastly, the Board notes that the Veteran submitted VA Form 21-526b, Veteran Supplemental Claim in April 2012 claiming entitlement to service connection for sleep apnea secondary to both service-connected allergic rhinitis and service-connected tinnitus, granted herein.  The December 2013 and October 2015 VA examinations and October 2015 and July 2016 VA addendum opinions do not provide a nexus opinion as to whether the Veteran's sleep apnea was caused or aggravated by his service-connected tinnitus.  When VA undertakes either to provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Hence, the Board finds the VA examinations and medical opinions of record are insufficient as to the matter of secondary service connection, and, thus, remand is warranted.    

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for sleep apnea.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

All actions to obtain the requested records should be fully documented in the electronic file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. After completing the foregoing development, the AOJ should obtain an addendum opinion from a qualified medical professional to determine the nature and etiology of the Veteran's sleep apnea.  If an examination is necessary, one should be provided.  The claims file and a copy of this REMAND must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions, including the May 2015 private medical opinion, March 2012 private ENT consultation, October 2015 VA examination, and the Veteran's lay statements documenting treatment of the Veteran's allergies with allergy medication.  All pertinent symptomatology and findings must be reported in detail. 

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that his sleep apnea, including sleep disturbance is causally or etiologically related to the Veteran's military service.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea, including sleep disturbance was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected allergic rhinitis, including the Veteran's seasonal allergies.

Additionally, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea, including sleep disturbance was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected tinnitus.

In providing this opinion, the examiner should discuss medically known or theoretical causes of his sleep apnea, including sleep disturbance and describe how such a disability generally presents or develops in most cases, in determining the likelihood that sleep apnea, including sleep disturbance is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


